127 S. Ct. 2245 (2007)
Mario CLAIBORNE, Petitioner,
v.
UNITED STATES.
No. 06-5618.
Supreme Court of United States.
June 4, 2007.
Lee T. Lawless, Federal Public Defender, Michael Dwyer, Assistant Public Defender, Counsel of Record, David Hemingway, Research & Writing Attorney, St. Louis, MO, for Petitioner.
Paul D. Clement, Solicitor General, Counsel of Record, Alice S. Fisher, Assistant Attorney General, Michael R. Dreeben, Deputy Solicitor General, Dan Himmelfarb, Matthew D. Roberts, Assistants to the Solicitor General, Nina Goodman, Jeffrey P. Singdahlsen, Department of Justice, Washington, D.C., for Respondent.
PER CURIAM.
The Court is advised that the petitioner died in St. Louis, Missouri, on May 30, 2007. The judgment of the United States Court of Appeals for the Eighth Circuit is therefore vacated as moot. See United States v. Munsingwear, Inc., 340 U.S. 36, 71 S. Ct. 104, 95 L. Ed. 36 (1950).
It is so ordered.